Title: From Thomas Jefferson to Abraham Runnels, 1 September 1793
From: Jefferson, Thomas
To: Runnels, Abraham



Sir
Philadelphia Sep. 1. 1793.
 
I thought I had clearly and sufficiently answered your former application, by telling you personally, as I did also to Mr. Soderstrom, Consul, that, by the laws of this country, the Judiciary was the branch charged with the care of redressing wrongs of the nature that you complain of, our courts being open to nations at peace, tho’ they cannot interpose between those at war: and wherever the courts can give a remedy, the Executive do not intermeddle. I had the reason to suppose you understood 
 
the proper line of redress, on being informed by Mr. Randolph that you were prosecuting your case by the courts. I am Sir Your most obedt. servt

Th: Jefferson

